Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-16 of M. Green et al., US 16/852,288 (Apr. 17, 2020) are pending and subject to restriction/election.  

Election/Restrictions

There are two criteria for a proper requirement for restriction between patentably distinct inventions: (A) The inventions must be independent or distinct as claimed; and (B) there would be a serious burden on the examiner if restriction is not required.  MPEP § 803(I).  In the instant case, restriction to one of the following inventions is required under 35 U.S.C. 121:

(I)	Claims 1 and 2 drawn to octaaminonaphthalene and a method of synthesis thereof, classified in classes C07C 211/58 and C07C 209/32;

(II)	Claims 3, 4, 7, 8 drawn to a two-dimensional coordination polymer and/or wherein the ligand comprises hexaaminobenzene or octaaminonaphthalene, classified in classes C08G 83/001 and C08G 83/008;

(III)	Claims 3 and 5 drawn to a two-dimensional coordination polymer of Group (II) , wherein the anchorage sites comprise N-N, N-O, or both, classified in classes C08G 83/001 and C08G 83/008;

(IV)	Claims 3 and 6 drawn to a two-dimensional coordination polymer of Group (II), wherein the organic moiety comprises acetylacetonate, classified in classes C08G 83/001 and C08G 83/008; and

(V)	Claims 9-16 drawn to a method of synthesizing the two-dimensional coordination polymer of Group (II), classified in classes C08G 83/001 and C08G 83/008.  




Inventions (I) Is Distinct From Inventions (II)-(V)

Invention (I) is unrelated to the invention of Groups (II)-(V).  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the invention of Group (I) is directed to a discrete compound whereas the invention of Groups (II)-(V) are directed to two-dimensional coordination polymers and methods of synthesis thereof and therefore are clearly unrelated.  

It is noted that claim 4 further limits claim 3 by the recitation that an alternative “ligand” is octaaminonaphthalene.   Thus, there is overlapping subject matter between Group (I) and Group (II) with respect to octaaminonaphthalene as a ligand.  However, this overlapping subject matter with regard to this one ligand is considered minor in view of the claim scope of Group (II).  

Inventions (II)-(V) Are Distinct From One Another because they Relate to Plural Combinations Requiring a Subcombination Common to Each Combination 

Inventions (II)-(V) are related as combinations each requiring the common subcombination of Group (I) (i.e., chemical formula 1).  MPEP § 806.05(c)(III).  The inventions of Groups (II)-(V) are distinct because (as discussed in more detail below) the claimed plural combinations are evidence that the subcombination has utility in more than one combination. MPEP § 806.05(c)(III).  


Distinctness

Inventions (II)-(V) are directed to related but distinct inventions. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). 

In the instant case, the inventions as claimed have a materially different design, mode of operation, function, or effect because while the inventions of Groups (II)-(V) overlap in scope to the extent that they all require a two-dimensional coordination polymer , still (as discussed above) the fact that Groups (II)-(V) are claimed as plural combinations is evidence that the subcombination of a two-dimensional coordination polymer has utility in more than one combination.  MPEP § 806.05(c)(III).  Furthermore, there is nothing of record to show the subject invention groups to be obvious variants.

Linking Claim

When an application includes a claim to a single subcombination and that subcombination is required by plural claimed combinations that are properly restrictable (i.e. Groups (II)-(IV)), the subcombination claim is a linking claim and will be examined with the elected combination (see MPEP § 809.03). The subcombination claim links the otherwise restrictable combination.  MPEP § 806.05(c)(III).  

In the instant case, claim 3 links the inventions of Groups (II)-(IV).  MPEP § 809.03.  The restriction requirement between the linked inventions is subject to the nonallowance of linking claim 3.  For example, upon the indication of allowability of linking claim 3, the restriction requirement as to linked inventions (II)-(IV) shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of allowable linking claim 3 will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104 Claims that require all the limitations of an allowable linking claim will be entered as 

Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, the allowable linking claim, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Invention (V) Is Distinct from Inventions (II)-(IV) -- Claims Directed to Products and Process for Making

Invention (V) and inventions (II)-(IV) are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case two dimensional coordinate polymers can be prepared by the methods disclosed in CN-109251321-A (Jan 22, 2019) (see English-Language Abstract at the end of document) or EP 3,184,578 (2017).

Potential Rejoinder

The examiner has required restriction between the product claims of Groups (II)-(V) and  the process claims of Group (V) . Where applicant elects claims directed to the product, and all product claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product claim for that process invention to be rejoined. 

Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Search Burden

Where the inventions as claimed are shown to be independent or distinct, the Examiner, in order to establish reasons for insisting upon restriction, must explain why there would be a serious burden on the examiner if restriction is not required.  MPEP § 808.02.  

In the instant case, the inventions of Group (I) and Groups (II)-(V) are separately classified.  MPEP § 808.02(A).  This shows that each invention has attained recognition in the art as a separate subject for inventive effort, and also a separate field of search. Patents need not be cited to show separate classification.  MPEP § 808.02(A).  As such, a serious search burden is established based on separate classification.  

A serious burden may also be shown where it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s), e.g., searching different electronic resources, or employing different search queries, a different field of search is shown, even though the two are classified together. 

It is first noted that the inventions of Groups (II)-(V) are classified in C08G 83/001 and C08G 83/008, directed to “Macromolecular compounds containing organic and inorganic sequences”.   This classification cannot be considered comprehensive with respect to the claimed subject matter due to its generic nature and necessarily requires searching in additional databases.  

Furthermore, the claimed chemical genus of two dimensional coordinate polymers is claimed in almost completely generic terms leading to generally complicated searching within multiple data bases, including electronic compound databases, such as CAS and CAPLUS (See https://www.cas.org) as well as databases related to macromolecules, including keyword searches in Google Scholar keyword search, EAST, general literature and books regarding macromolecules.   As such, a serious search burden is established for these additional reasons.  

Provisional Election of Species

Pursuant to MPEP § 803.02(III)(B), a provisional election of species requirement may be made at the examiner’s discretion where: (1) a Markush claim includes independent or distinct inventions —i.e., where two or more of the members are so unrelated and diverse that a prior art reference anticipating the claim with respect to one member would not render the claim obvious under 35 U.S.C. 103 with respect to other member(s); and (2) there would be no serious burden if the species were examined together.  See, MPEP § 803.02(III)(B).  

The instant claims are generic to the patentably distinct species of two-dimensional coordination polymers as disclosed in the specification and Figs. 1-6. These species are not obvious variants of each other based on the current record.  And if provisional election were not required there would be a serious search burden because the members of the Applicant is required under 35 U.S.C. 121 to elect a single disclosed species as set forth above, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. See, MPEP § 803.02(III)(B).  

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

Traversal of Provisional Election of Species

The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.

Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.



Joint Inventors, Correction of Inventorship

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Requirement for Election and Means of Traversal

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.  Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  





ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622